               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


FKA DISTRIBUTING,                          2:18-CV-13475-TGB

               Plaintiff,

                                                 ORDER
     vs.

OAK     POINTE     MEDICAL             HONORABLE TERRENCE G.
ENTERPRISES, INC.,   HOME                     BERG
MED EX, WHOLESALE POINT,

               Defendants.



                   ORDER DISMISSING CASE

     Pursuant to the Notice of Voluntary Dismissal by Plaintiffs, this

case is DISMISSED without prejudice.

     IT IS SO ORDERED.

     DATED this 10th day of December, 2018.

                                BY THE COURT:


                                /s/Terrence G. Berg
                                TERRENCE G. BERG
                                United States District Judge
               CERTIFICATE OF SERVICE

Copies of this Order were served upon attorneys of record on
  December 10, 2018, by electronic and/or ordinary mail.
                     /s/ Amanda Chubb
                        Case Manager
                       (313) 234-2644
